United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 02-50634
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MONICA CERDA, also known as Monica Lopez,

                                     Defendant-Appellant.


                         (Consolidated with)




                            No. 02-50697
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERT LOPEZ,

                                     Defendant-Appellant.


                        --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. SA-01-CR-643-2-FB
                      USDC No. SA-01-CR-643-1
                        --------------------
                             No. 02-50634
                           c/w No. 02-50697
                                  -2-


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Monica Cerda (Cerda) and Robert

Lopez (Lopez) appeal their sentences for aiding and abetting the

commission of mail fraud, in violation of 18 U.S.C. §§ 2, 1341.

They argue that the district court erred in failing to adequately

consider whether their conduct was accounted for in the

Sentencing Guidelines.     Specifically, they argue for the first

time on appeal that the district court failed to consider

U.S.S.G. § 2B1.1(b)(7)(A) which provides for an enhancement when

an offense involves “a misrepresentation that the defendant was

acting on behalf of a charitable, educational, religious, or

political organization, or a government agency.”     To the extent

that the court departed on the basis of their criminal history,

they argue that the departure was erroneous.     Finally, they argue

that the extent of the departure was unreasonable.

         We have carefully reviewed the records and find no

reversible error in the district court’s decision to depart

upward or in the extent of the departure.     See United States v.

Davenport, 286 F.3d 217, 220 (5th Cir. 2002); United States v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50634
                        c/w No. 02-50697
                               -3-

Nevels, 160 F.3d 226, 230 (5th Cir. 1998); United States v. Lara,

975 F.2d 1120, 1126 (5th Cir. 1992).   AFFIRMED.